Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-16 and 18-22 allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants arguments regarding the amended features of independent claims 1 and 14 are persuasive, see page 8 and 9 of Applicants reply.
The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of independent claims 1 and 14.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Rathod et al. (US 2008/0204595) discloses a system and method for extracting relevant information from content metadata. The system extracts information from content metadata based on content type. In one implementation, this involves altering keyword extraction to adapt to different types of content accessed. Extracting keywords relevant to content such as TV programs, from metadata sources such as closed captions, is adapted based on the genre (category) of the content. Keyword extraction from closed captions text for TV programs is altered based on the EPG information for the TV programs. The EPG indicates the genre of the TV programs, wherein keyword extraction from closed captions is parameterized using the EPG 

Melnychenko et al. (US 2013/0263184) discloses a system and method for modifying improperly formatted metadata.   Metadata processor may identify a type and or format for metadata.  The processor may extract information from the metadata based on the identified type and format.  The processor may use this extracted information to attempt to identify and retrieve information regarding the content from media content source.

Kamei et al. (US 2011/0145305) discloses a display unit determines a method for displaying the extracted second metadata based on a corresponding attribute information type to which the one or more pieces of attribute information included in the extracted second metadata belong, and displays the extracted second metadata according to the determined method.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425